DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 05/09/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160236382), and further in view of Yamamoto et al. (US20170260425)


Instant application

    PNG
    media_image1.png
    443
    591
    media_image1.png
    Greyscale

As to claim 1. Lee et al. (US20160236382) discloses a display device (see e.g. display panel 200 having protection film 100 attached to a rear surface in Par. 70, Fig 6) comprising: 

    PNG
    media_image2.png
    670
    436
    media_image2.png
    Greyscale


a display panel (see e.g. 200 display panel in Fig 6, Par. 70); and 
a cushion layer disposed below the display panel (see e.g. protection film 100 attached to a rear surface 201 in Fig 6, Par. 70, wherein protection film has foamed bumper layer 110 and foamed blocking layer 120 in Par. 63-66), 
wherein the cushion layer includes: 
a second foam layer (see e.g. bumper layer 110 in Fig 6) disposed above the first foam layer and having a second density less than the first density (see e.g. the first and second densities are determined according to the first and second foaming ratio in par. 66, bumper layer corresponds to the 2nd layer, wherein bumper layer 110 have bubble ratio greater than bubble ratio of blocking layer 120. Thus density of 110 of 0.1 g/cm.sup.3 to about 0.5 g/cm.sup.3 in Par. 66 is smaller than density of 120 which is about 1 g/cm.sup.3); and 
a third foam layer (see e.g. blocking layer 120 in Fig 6) disposed closer to the display panel than the first foam layer and disposed above the second foam layer, the third foam layer having a third density greater than the first density, thus density of 110 of (0.1 g/cm.sup.3 to about 0.5 g/cm.sup.3 in Par. 66) is smaller than density of 120).
Lee et al. additionally discloses bottom surface 23a is desired to have adhesive properties in Par. 70, additional adhesion layer for attaching the bumper layer 110 and the light blocking layer 120, which is used when the bumper layer 110 and the light blocking layer 120 are separately provided in Par. 72. Although exemplary embodiments of the present inventive concept have been disclosed, various changes and modifications may be made thereto by one skilled in the art without departing from the scope and spirit of the invention as set forth in the appended claims, and equivalents thereof in Par. 87. Lee et al. also disclose although the terms “first”, “second”, “third”, etc., may be used herein to describe various elements, components, regions, layers and/or sections, these elements, components, regions, layers and/or sections should not be limited by these terms. These terms are used to distinguish one element, component, region, layer or section from another element, component, region, layer or section. Thus, a first element, component, region, layer or section discussed below could be termed a second element, component, region, layer or section, without departing from the spirit and scope of the present inventive concept in Par. 89. 
Lee et al. does not disclose a first foam layer having a first density; 
Yamamoto et al. discloses polyurethane foam film (see e.g. Par. 72) is not particularly limited in density (apparent density); it is usually suitably 0.01 g/cm.sup.3 or higher, preferably 0.01 g/cm.sup.3 to 0.7 g/cm.sup.3, or more preferably 0.02 g/cm.sup.3 to 0.5 g/cm.sup.3. When the density is 0.01 g/cm.sup.3 or higher, the strength of the foam film (and even that of the PSA sheet) will increase with a tendency toward greater impact resistance and handling properties. On the other hand, when the density is 0.7 g/cm.sup.3 or lower, the conformability to a difference in level tends to increase without an excessive decrease in flexibility in Par. 66.
Both Lee et al. and Yamamoto et al. are analogous in the field of polyurethane foam laminate that has adhesive layer attached on top and in between foam layers, it would have been obvious for a person with ordinary skills in the art to modify the foam laminate of Lee et al. to additionally include another foam layer as first polyurethane foam layer away from the display direction which have density of 0.7 g/cm.sup.3 or lower as taught by Yamamoto et al. since foam layer with density of 0.7 g/cm.sup.3 or lower is desired added to the foam laminate connecting the underneath display component because foam layer with density of 0.7 g/cm.sup.3 or lower has desired conformability to a difference in level as suggested by Yamamoto et al. 
As to claim 2. Lee et al. in view of Yamamoto et al. discloses the display device of claim 1, wherein the first density is in a range of about 0.5 g/cm3 to about 0.7 g/cm3(see e.g. Yamamoto et al. discloses the additional layer added in between foam laminate the underlining electronic component taught by Yamamoto et al. which have density of 0.7 g/cm.sup.3 or lower in Par. 66), the second density is in a range of about 0 g/cm3 to about 0.2 g/cm3 (see e.g. Lee et al. discloses density of 110 of (0.1 g/cm.sup.3 to about 0.5 g/cm.sup.3 in Par. 66), and the third density is in a range of about 0.8 g/cm3 to about 0.9 g/cm3(see e.g. Lee et al. discloses light blocking layer have a density of about 1 g/cm.sup.3, wherein about 1 g/cm.sup.3 over laps with about 0.8 g/cm3 to about 0.9 g/cm3) 
As to claim 3. Lee et al. does not disclose the display device of claim 1, wherein each of the first foam layer and the third foam layer has a smaller thickness than the second foam layer.
Lee et al. discloses the bumper layer 110 as the 2nd layer is desired to absorb and lessen an impact and effectively act as a bumper in Par. 67. Lee et al. discloses the light blocking layer 120 may not absorb an impact applied from the outside (e.g., may not act as an effective bumper) in comparison to the bumper layer 110 in Par. 68. 
Yamamoto et al. discloses when the substrate film comprises a foam film, the thickness of the foam-containing substrate (e.g. a foam substrate film) can be suitably selected in accordance with the strength and flexibility of the PSA sheet, intended purposes and so on. From the standpoint of the impact-absorbing properties, etc., the foam-containing substrate has a thickness of suitably 30 μm or larger, preferably 50 μm or larger, or more preferably 60 μm or larger (e.g. 80 μm or larger). From the standpoint of making the PSA sheet thinner, smaller, lighter, resource-saving, and so on, the thickness of the foam-containing substrate is usually suitably 1 mm or smaller. The use of the foam film disclosed herein can bring about excellent impact-absorbing capabilities even when the thickness is about 350 μm or smaller (more preferably 250 μm or smaller, e.g. 180 μm or smaller). The thickness of the foam film (possibly a foam layer) in the foam-containing substrate can also be preferably selected from the ranges exemplified as the thickness of the aforementioned foam-containing substrate. Yamamoto et al. discloses the thickness of the substrate film is not particularly limited and can be suitably selected in accordance with the purpose. In general, the substrate thickness is suitably 1 μm or larger (e.g. about 2 μm to 500 μm), or preferably about 5 μm to 500 μm (e.g. 10 μm to 200 μm, typically 15 μm to 100 μm). In a preferable embodiment, the thickness of the substrate film is about 30 μm or smaller, more preferably 12 μm or smaller, or yet more preferably smaller than 10 μm (e.g. smaller than 5 μm, typically smaller than 3 μm) in Par. 97
Both Lee et al. and Yamamoto et al. are analogous in the field of polyurethane foam laminate that has adhesive layer attached on top and in between foam layers, it would have been obvious for a person with ordinary skills in the art to modify the thickness of each foam layer so that second foam layer would have a thickness about 350 μm or smaller in order to have excellent impact absorbing capability, and first foam layer would be selected 80 μm or larger to have impact absorbing properties. Since the 2nd foam layer is designed to be impact absorbing more so than 1st foam layer and 3rd foam layer as discussed above, it would have been obvious for a person with ordinary skills in the art to design the 2nd foam layer to have a bigger foam thickness than the 1st foam layer and 3rd foam layer in order to maximize impact absorbing properties of 2nd foam layer and achieve thinner display thickness (1st and 3rd) as suggested by Yamamoto et al. 
As to claim 4. Lee et al. in view of Yamamoto et al. disclose the display device of claim 1, wherein each of the first foam layer and the third foam layer has a thickness in a range of about 80 um to about 120 um (see e.g. Yamamoto e al. discloses thickness can be 80 μm or larger to have (some) impact absorbing properties in discussion of claim 3).
As to claim 5. Lee et al. in view of Yamamoto et al. discloses the display device of claim 1, wherein the first foam layer, the second foam layer, and the third foam layer comprise polyurethane (see e.g. Lee et al. disclose 2nd and third foaming base can be polyurethane in Par. 22-23, Par. 24; Yamamoto et al. discloses the first foam layer can be polyurethane foam film in Par. 72).
As to claim 6. Lee et al. does not disclose the display device of claim 1, further comprising: 
a first skin layer disposed on a lower surface of the first foam layer; 
a second skin layer disposed on an upper surface of the first foam layer; 
a third skin layer disposed on a lower surface of the third foam layer; and 
a fourth skin layer disposed on an upper surface of the third foam layer.
Lee et al. additionally discloses bottom surface 23a is desired to have adhesive properties in Par. 70, additional adhesion layer for attaching the bumper layer 110 and the light blocking layer 120, which is used when the bumper layer 110 and the light blocking layer 120 are separately provided in Par. 72. Although exemplary embodiments of the present inventive concept have been disclosed, various changes and modifications may be made thereto by one skilled in the art without departing from the scope and spirit of the invention as set forth in the appended claims, and equivalents thereof in Par. 87. Lee et al. also disclose although the terms “first”, “second”, “third”, etc., may be used herein to describe various elements, components, regions, layers and/or sections, these elements, components, regions, layers and/or sections should not be limited by these terms. These terms are used to distinguish one element, component, region, layer or section from another element, component, region, layer or section. Thus, a first element, component, region, layer or section discussed below could be termed a second element, component, region, layer or section, without departing from the spirit and scope of the present inventive concept in Par. 89. 
Yamamoto et al. (US20170260425) discloses PSA for foaming layer can be polyurethane layer. 
Both Lee et al. and Yamamoto et al. are analogous in the field of polyurethane foam laminate that has adhesive layer attached on top and in between foam layers, it would have been obvious for a person with ordinary skills in the art to modify each polyurethane foam layer of Lee et al. in view of Yamamoto et al. to include polyurethane layer as pressure sensitive adhesive layers as taught by Yamamoto et al. in order to achieve effective bonding in between foam layers and foam layer with display, and foam layer with underlying electronic component within display panel as suggested by Yamamoto et al. 
As to claim 7. Lee in view of Yamamoto et al. discloses the display device of claim 6, wherein the first skin layer, the second skin layer, the third skin layer, and the fourth skin layer comprise polyurethane (see discussion of claim 6).
As to claim 8. Lee in view of Yamamoto et al. discloses the display device of claim 6, wherein: the second foam layer is directly disposed above the second skin layer; and the third skin layer is directly disposed above the second foam layer (see discussion of claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
As to claim 1. Huitema et al. (US20170135197) discloses a display device comprising: 

    PNG
    media_image3.png
    448
    370
    media_image3.png
    Greyscale

a display panel; and 
a cushion layer disposed below the display panel (see e.g. The flexible electronic display 19 may optionally have a flexible protective substrate including one or more foam layers in Par. 5) comprising plurality of foam layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783